DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 03/09/2021 is acknowledged.
Claims 12, 13 & 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.

Claim Objections
Claims 3-10, 11 & 14 are objected to because of the following informalities:
Claim 3, Lines 2-3, the limitation “at least one refrigerant passage configured to guide refrigerant discharged from the compression space” should read --at least one refrigerant passage configured to guide the refrigerant discharged from the compression space--
Claim 8, Lines 3-4, the limitation “a volume of the compression space being decreasing based on the piston moving from the rear side toward the front side” should read --a volume of the compression space
Claim 10, the term “each of the plurality of first holes” should read --each hole
Claim 11, Lines 25-27, the limitation “a refrigerant passage…configured to guide refrigerant discharged from the compression space” should read --a refrigerant passage…configured to guide the refrigerant discharged from the compression space--
Claim 14, Lines 2-3, the limitation “a sealing member located at least one of both lengthwise sides of the porous filter membrane” should read --a sealing member located at--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 14, the limitation “the shrink tube surrounds the sealing member and is configured to provide sealing of an end of the porous filter membrane”, in Lines 4-5, is indefinite.  Claim 14 already identifies two lengthwise sides of the porous filter membrane.  It is not clear if the sealing member is providing sealing to one of the two lengthwise sides in the immediately prior limitation of Claim 14, or if sealing is being provided to a third side/end which is defined by “an end of the porous filter membrane” in the indefinite limitation.  Instant application Figure 2 only shows two sealing members 147 at either end of porous filter membrane 145.  It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. PGPub 2015/0226203), in view of Kiikka (U.S. Patent 6,901,845).
As to Claim 1, Hahn teaches a linear compressor (100) comprising: a linear motor that comprises a stator (150/152; Paragraph 0027) and a mover (132) configured to reciprocate with respect to (Paragraph 0031) the stator (150/152); a piston (114/116) coupled to (via 168; Paragraph 0031) the mover (132) and configured to move based on reciprocation of the mover (Paragraph 0031); a cylinder (140) that accommodates (Paragraph 0041) the piston (114/116) and that defines a compression space (112; Paragraph 0041) together with (as shown in Figure 5) the piston (114/116), the cylinder (140) defining at least one first hole (149; Paragraph 0040) that extends from (Paragraph 0040) an inner circumferential surface (141) of the cylinder (140) to an outer circumferential surface (142) of the cylinder (140) and that is configured to guide refrigerant (via 176; Paragraph 0036) discharged from (compressed fluid in Paragraph 0036) the compression space (112) to a bearing surface (the inner surface 141 of 140 in contact with 
Hahn does not teach a porous member located at the outer circumferential surface of the cylinder and configured to cover the at least one first hole, the porous member defining micropores having a diameter smaller than a diameter of the at least one first hole.
Kiikka describes a means to lubricate a linear piston/cylinder bearing surface, and teaches a porous member (120) located at the outer circumferential surface of the cylinder (102) and configured to cover (as shown in Figure 6) the at least one first hole (104/106/108/110), the porous member (120) defining micropores (Element 120 is defined as a porous strip; see end of paragraph for clarification) having a diameter smaller than a diameter of the at least one first hole.  Applicant has not defined the term “micropore”, so the term is being interpreted in light of the specification as a pore which is small enough to restrict fluid flow and filter particles.  Kiikka teaches both of these functions, where the restriction of fluid flow by the porous strip is discussed n Column 1, Lines 59-62, and teaches the ability to filter particles in Column 2, Lines 21-25.  One of ordinary skill in the art would also recognize the pores in porous strip 120 must be smaller than the first hole --i.e., the porous strip pores have smaller diameter than the first hole diameter), since one of the intents of using porous strip 120 is to prevent the first hole from being blocked by particles.  If the pores in the porous strip were equal to or larger than the first hole, the porous strip would fail to filter these particles before the particles entered the first hole.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the porous strip, as taught by Kiikka, on the outer circumferential surface of the cylinder, as taught by Hahn, to prevent “small particles from entering the close fitting clearance seals typically found on machines that employ gas bearings (Column 2, Lines 21-25).”
Also, Kiikka describes the diameter of the first hole, and the porosity of the porous strip as being result-effective variables (see MPEP 2144.05(II)(B)) which determine the effectiveness 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the micropores to have a diameter smaller than a diameter of the at least one first hole, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
The result of this modification would place the Kiikka porous strip (Kiikka 120) on the Hahn outer circumferential surface (Hahn 142) of the cylinder (Hahn 140), as shown in Hahn Figure 5 below.  One of ordinary skill in the art would place the Kiikka porous strip as shown below since Kiikka Figure 6 also shows the porous strip placed on the outer circumferential surface of the cylinder (Kiikka 102).
Lastly, although Kiikka describes fluid entering the porous strip 120 laterally, one of ordinary skill in the art would still be motivated to modify Kiikka into Hahn.  The first and second holes in Hahn are offset from each other which requires the fluid to move laterally from the second hole to the first hole.  Regardless, once the Kiikka porous strip 120 is placed into the Hahn cylinder assembly, as shown below, both the Kiikka porous strip and the Hahn linear compressor 100 will continue to act as intended, but with the added benefit of particle filtration into the piston/cylinder bearing.

    PNG
    media_image1.png
    805
    713
    media_image1.png
    Greyscale

Hahn Figure 5, Modified by Examiner

As to Claim 2, Hahn, as modified, teaches all the limitations of Claim 1, and continues to teach a cover member (see Hahn Figure 5 in Claim 1 rejection above) that surrounds (see 
As to Claim 3, Hahn, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a frame (Hahn 110) that surrounds the cover member (as shown in Hahn Figure 5) and that is located at the outer circumferential surface of the cover member (as shown in Hahn Figure 5) and, the frame (Hahn 110) defining at least one refrigerant passage (the passage created by Hahn 176 flowing through Hahn 110, as shown in Hahn Figure 5) configured to guide refrigerant discharged (Hahn Paragraph 0036) from the compression space (Hahn 112) to the at least one second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) of the cover member (see Hahn Figure 5 in Claim 1 rejection above).


As to Claim 7, Hahn, as modified, teaches all the limitations of Claims 1-3, and continues to teach the inner circumferential surface of the cover member (see Hahn Figure 5 in Claim 1 rejection above) is in contact with (as shown in Hahn Figure 5) the outer circumferential surface of the porous member (Kikka 120, as shown in Hahn Figure 1 in Claim 1 rejection above), and wherein the outer circumferential surface of the cover member (see Hahn Figure 5 in Claim 1 rejection above) is in contact with (as shown in Hahn Figure 5) an inner circumferential surface of the frame (Hahn 110).
As to Claim 8, Hahn, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the piston (Hahn 114/116) is configured to move between a front side (top of Hahn Figure 5) of the cylinder (Hahn 140) and a rear side (bottom of Hahn Figure 5) of the cylinder (Hahn 140) opposite to (as shown in Hahn Figure 5) the front side (top of Hahn Figure 5), a volume of the compression space (the volume within Hahn 112) being decreasing based on the piston (Hahn 114/116) moving from the rear side (bottom of Hahn Figure 5) toward the front side (top of Hahn Figure 5; the volume between Hahn piston 114/116, Hahn cylinder 140 and Hahn valve 117, will decrease as Hahn piston 114/116 moves in the upward direction, as viewed in Hahn Figure 5), wherein the at least one first hole (Hahn 149) comprises a plurality of first holes (as shown in Hahn Figure 6), the plurality of first holes (Hahn 149) comprising a plurality of front holes (the Hahn 149 holes at the top of Hahn cylinder 140 in Hahn Figure 6) defined at the front side of the cylinder (the top of Hahn 140 in Hahn Figure 6) and a plurality of rear holes (the Hahn 149 holes at the bottom of Hahn cylinder 140 in Hahn Figure 6) defined at the rear side of the cylinder (the bottom of Hahn 140 in Hahn Figure 6), and wherein the at least one second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) is located at a position between (as shown in Hahn Figure 5) the plurality of first holes (Hahn 149).
As to Claim 9, Hahn, as modified, teaches all the limitations of Claims 1, 2 & 8, and continues to teach the plurality of front holes are arranged along a lengthwise direction of the cylinder (see Hahn Figure 6 below), the plurality of rear holes are arranged along the lengthwise direction of the cylinder (see Hahn Figure 6 below), and the at least one second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) is located at a position circumferentially between the plurality of front holes and circumferentially between the plurality of rear holes.  Hahn Figure 5 shows the Hahn second hole placed axially between the Hahn first holes 149.  As shown in Hahn Figure 6 below, by placing the Hahn second hole within the Hahn groove 143 in Hahn cylinder 140, the Hahn second hole is located circumferentially between the outer front holes and the outer rear holes.

    PNG
    media_image2.png
    701
    571
    media_image2.png
    Greyscale

Hahn Figure 6, Modified by Examiner




Claims are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, in view of Noh (U.S. PGPub 2016/0017883), further in view of Kiikka.
As to Claim 11, Hahn teaches a linear compressor (100) comprising: a linear motor (150/152 & 132; Paragraph 0027), the linear motor comprising a stator (150/152) and a mover (132) configured to reciprocate with respect to (Paragraph 0031) the stator (150/152); a cylinder (140) that is located inside (as shown in Figure 5) the linear motor (150/152 & 132) and that defines a compression space (112), the cylinder (140) defining a first hole (149; Paragraph 0040) that extends from (Paragraph 0040) an outer circumferential surface (142) of the cylinder (140) to an inner circumferential surface (141) of the cylinder (140); a piston (114/116) located inside (as shown in Figure 5) the cylinder (140) and configured to reciprocate relative to (Paragraph 0031) the cylinder (140) based on movement of the mover (132), the piston (114/116) being configured to compress refrigerant in the compression space (Paragraphs 0028/0032); a discharge valve (117) configured to open and close at least a portion of (Paragraph 0027) the compression space (112); a discharge cover (174) that accommodates (as shown in Figure 5) the discharge valve (117), the discharge (174) cover defining a discharge space (the volume within 174) configured to receive refrigerant discharged from (Paragraph 0036) the compression space (112); a frame (110) configured to support (as shown in Figure 5) the cylinder (140)…a shrink tube (shown as the cover member in Hahn Figure 1 in the Claim 1 rejection above)…the shrink tube (shown as the cover member in Hahn Figure 1 in the Claim 1 rejection above) defining a second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5)…wherein the frame (110) defines a refrigerant passage (the passage created by Hahn 176 flowing through Hahn 110, as shown in Hahn Figure 5) that allows communication between (as shown in Figure 5) the discharge space (the volume within 174) and the second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) and that is configured to guide refrigerant discharged (Hahn Paragraph 0036) 
Hahn does not teach a casing; a linear motor located in an inner space of the casing… a frame located in the inner space of the casing and configured to support the cylinder; a porous filter membrane that is located between the outer circumferential surface of the cylinder and an inner circumferential surface of the frame, the porous filter membrane defining micropores having a diameter smaller than a first diameter of the first hole; and a shrink tube that surrounds the porous filter membrane and that is located at an outer circumferential surface of the porous filter membrane, the shrink tube defining a second hole having a second diameter larger than the diameter of the micropores.
Noh describes a linear compressor and teaches a casing (101) surrounding a linear compressor (100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a casing, as taught by Noh, around the linear compressor, as taught by Hahn, to protect the compressor components from the environment, extending the lifetime of the Hahn compressor.
Once the Noh casing is modified onto the Hahn linear compressor, Hahn, as modified, teaches a linear motor (Hahn 150/152 & 132; Paragraph 0027) located in an inner space (the volume within Noh casing 101) of the casing (Noh 101)…a frame (Hahn 110) located in the inner space (the volume within Noh casing 101) of the casing (Noh 101) and configured to support (as shown in Hahn Figure 5) the cylinder (Hahn 140).
Kiikka describes a means to lubricate a linear piston/cylinder bearing surface, and teaches a porous filter membrane (120) that is located between the outer circumferential surface of the cylinder (102), the porous filter membrane (120) defining micropores (Element 120 is defined as a porous strip; see end of paragraph for clarification) having a diameter 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the porous strip, as taught by Kiikka, on the outer circumferential surface of the cylinder, as taught by Hahn, as modified, to prevent “small particles from entering the close fitting clearance seals typically found on machines that employ gas bearings (Column 2, Lines 21-25).”
Also, Kiikka describes the diameter of the first hole, and the porosity of the porous strip as being result-effective variables (see MPEP 2144.05(II)(B)) which determine the effectiveness of the porous strip (see Column 1, Lines 59-62 & Column 5, Lines 24-26).  In this case, one of ordinary skill in the art would interpret the term “porosity” as the ratio between the amount of volume created by the pores to the amount of volume created by solid material, where a larger porosity equates to a larger/wider pores compared to the rest of the mass of the material.  Although the Kiikka describes the result effective variables used in embodiment other than that shown in Figure 6, one of ordinary skill would conclude the same concept applies to the embodiment shown in Figure 6.
In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
The result of this modification would place the Kiikka porous strip (Kiikka 120) on the Hahn outer circumferential surface (Hahn 142) of the cylinder (Hahn 140), as shown in Hahn Figure 5 in the Claim 1 rejection above.  One of ordinary skill in the art would place the Kiikka porous strip as shown in Hahn Figure 5, as shown in the Claim 1 rejection above, since Kiikka Figure 6 also shows the porous strip placed on the outer circumferential surface of the cylinder (Kiikka 102).
Lastly, although Kiikka describes fluid entering the porous strip 120 laterally, one of ordinary skill in the art would still be motivated to modify Kiikka into Hahn.  The first and second holes in Hahn are offset from each other which requires the fluid to move laterally from the second hole to the first hole.  Regardless, once the Kiikka porous strip 120 is placed into the Hahn cylinder assembly, as shown below, both the Kiikka porous strip and the Hahn linear compressor 100 will continue to act as intended, but with the added benefit of particle filtration into the piston/cylinder bearing.
Once the Kiikka porous strip 120 is modified into the Hahn, as modified, linear compressor, Hahn, as modified, teaches a porous filter membrane (Kiikka 120) that is located between the outer circumferential surface (Hahn 142) of the cylinder (Hahn 140) and an inner circumferential surface (as shown in Hahn Figure 5 in the Claim 1 rejection above) of the frame (Hahn 110)…the shrink tube (shown as the cover member in Hahn Figure 1 in the Claim 1 rejection above) defining a second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) having a second diameter larger than the diameter of the micropores.  For similar reasons as described in the Claims 1 & 11 rejections above, the 

As to Claim 16, Hahn teaches a linear compressor (100) comprising: a cylinder (140) that defines a compression space (112) configured to receive refrigerant (Paragraph 0026), the cylinder (140) defining a cylinder hole (149; Paragraph 0040) that extends from (Paragraph 0040) an outer circumferential surface (142) of the cylinder (140) to an inner circumferential surface (141) of the cylinder (140); a piston (114/116) located inside (as shown in Figure 5) the cylinder (140) and configured to reciprocate relative to (Paragraph 0031) the cylinder (140), the piston (114/116) being configured to compress refrigerant received in the compression space (Paragraphs 0028/0032)…a refrigerant passage (the passage created by Hahn 176 flowing through Hahn 110, as shown in Hahn Figure 5) that extends from an outside of (as shown in Figure 5) the cylinder (140) and that is configured to guide refrigerant (Paragraph 0036) discharged from the compression space (112) to an outer surface (as shown in Figure 5) of the piston (114/116).
Hahn does not teach a casing; a cylinder that is located inside the casing…a porous filter membrane that is located at the outer circumferential surface of the cylinder, the porous filter membrane having micropores configured to communicate with the cylinder hole; and a refrigerant passage that extends from an outside of the cylinder and that is configured to guide refrigerant discharged from the compression space to an outer surface of the piston through the micropores and the cylinder hole.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a casing, as taught by Noh, around the linear compressor, as taught by Hahn, to protect the compressor components from the environment, extending the lifetime of the Hahn compressor.
Once the Noh casing is modified onto the Hahn linear compressor, Hahn, as modified, teaches a cylinder (Hahn 140) that is located inside the casing (Noh 101).
Kiikka describes a means to lubricate a linear piston/cylinder bearing surface, and teaches a porous filter membrane (120) that is located at the outer circumferential surface of the cylinder (102), the porous filter membrane (120) having micropores (Element 120 is defined as a porous strip; see end of paragraph for clarification) configured to communicate with (as shown in Figure 6) the cylinder hole (104/106/108/110).  Applicant has not defined the term “micropore”, so the term is being interpreted in light of the specification as a pore which is small enough to restrict fluid flow and filter particles.  Kiikka teaches both of these functions, where the restriction of fluid flow by the porous strip is discussed n Column 1, Lines 59-62, and teaches the ability to filter particles in Column 2, Lines 21-25.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the porous strip, as taught by Kiikka, on the outer circumferential surface of the cylinder, as taught by Hahn, as modified, to prevent “small particles from entering the close fitting clearance seals typically found on machines that employ gas bearings (Column 2, Lines 21-25).”
The result of this modification would place the Kiikka porous strip (Kiikka 120) on the Hahn outer circumferential surface (Hahn 142) of the cylinder (Hahn 140), as shown in Hahn Figure 5 in the Claim 1 rejection above.  One of ordinary skill in the art would place the Kiikka porous strip as shown in Hahn Figure 5, as shown in the Claim 1 rejection above, since Kiikka 
Lastly, although Kiikka describes fluid entering the porous strip 120 laterally, one of ordinary skill in the art would still be motivated to modify Kiikka into Hahn.  The first and second holes in Hahn are offset from each other which requires the fluid to move laterally from the second hole to the first hole.  Regardless, once the Kiikka porous strip 120 is placed into the Hahn cylinder assembly, as shown below, both the Kiikka porous strip and the Hahn linear compressor 100 will continue to act as intended, but with the added benefit of particle filtration into the piston/cylinder bearing.
Once the Kiikka porous strip 120 is modified into the Hahn, as modified, linear compressor, Hahn, as modified, teaches a refrigerant passage (the passage created by Hahn 176 flowing through Hahn 110, as shown in Hahn Figure 5) that extends from an outside of (as shown in Figure 5) the cylinder (Hahn 140) and that is configured to guide refrigerant (Hahn Paragraph 0036) discharged from the compression space (Hahn 112) to an outer surface (as shown in Hahn Figure 5) of the piston (Hahn 114/116) through the micropores (once the Kiikka porous member 120 is modified into the Hahn cylinder assembly, the compressed fluid will flow through Hahn 176, through the pores in Kiikka porous member 120, and through Hahn first hole 149) and the cylinder hole (Hahn 149).

Allowable Subject Matter
Claims 4-6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 4, the prior art of record teaches each of the limitations of Claims 1-3, but does not teach “a sealing member located at each of a first end of the porous member and a second end of the porous member”.  The closest art of record is Hahn, in view of Kiikka.  Kiikka does not teach a sealing member at either end of the porous member.  It would not be obvious to one of ordinary skill in the art to modify Hahn, in view of Kiikka, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 4, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 5 & 6 depend on Claim 4, and would therefore also be found allowable.

	
As to Claim 10, the prior art of record teaches each of the limitations of Claims 1, 2, 8 & 9, but does not teach “the at least one second hole is located at a position spaced apart by a same distance from each hole of the plurality of first holes”.  The closest art of record is Hahn, in view of Kiikka.  However, Hahn teaches the use of only one second hole, and a plurality of circumferentially and axially spaced first holes.  Therefore, the Hahn second hole cannot be positioned equally from each hole of the plurality of first holes.  Hahn relies on using a circumferential groove in the piston to distribute the lubricant instead of multiple second holes.  Therefore, it would not be obvious to one of ordinary skill in the art to modify Hahn, in view of Kiikka, without significant structural modification and the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.

Claims 14 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 14, the prior art of record teaches each of the limitations of Claim 11, but does not teach “a sealing member located at least one of both lengthwise sides of the porous filter membrane”.  The closest art of record is Hahn, in view of Kiikka.  However, Kiikka does not teach a sealing member at either end of the porous filter membrane.  It would not be obvious to one of ordinary skill in the art to modify Hahn, in view of Kiikka, without the benefit 
Claim 15 depends on Claim 14, and would therefore also be found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muth (2008/0008610) describes a linear compressor which used discharged compressed fluid to lubricate the piston/cylinder bearing surface in a manner similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746